PER CURIAM.
Adolfo E. Roblero, as surviving parent and personal representative of the Estate of Jorge Enrique Roblero, appeals from an order granting final summary judgment in favor of the defendant, American General Group Insurance Company of Florida [American General]. We affirm.
The personal representative filed a declaratory judgment action seeking to establish coverage pursuant to a group accident policy. The certificate of insurance provides coverage while a student is traveling “in the charge and presence of duly-delegated school authorities.” Moreover, the master policy provides coverage when the school activity “is sponsored and supervised by duly delegated school authorities.”
In the instant case, the undisputed facts indicate that the accident occurred while Jorge Roblero, a student, was traveling home after baseball practice and that he made his own travel arrangements. Moreover, there is no indication that any school official participated in, made, or authorized these travel arrangements. These after-school travel arrangements were not “sponsored and supervised by duly-delegated school authorities” and the student was not traveling “in the charge and presence of duly-delegated school authorities.” Accordingly, under the terms of either the policy or the certificate of insurance, the trial court correctly granted final summary judgment in favor of American General.
Affirmed.